TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00046-CV



                                         D. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        NO. C-18-0089-CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Denise1 appeals a final judgment terminating her parental rights to her son.

Following trial on the merits, the trial court rendered judgment after finding by clear and

convincing evidence that multiple statutory grounds support terminating her parental rights and

that termination is in the best interest of the child. See Tex. Fam. Code § 161.001(b)(1)(D), (E),

(N), (O), (P), (b)(2). Denise filed timely appeal.

                Denise’s court-appointed counsel has filed a motion to withdraw accompanied by

a brief concluding that any appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967) (stating that court-appointed counsel who believes appeal is wholly

frivolous should file motion to withdraw “accompanied by a brief referring to anything in the

record that might arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex.

       1   We refer to appellant by a pseudonym. See Tex. Fam. Code § 109.002(d).
2016) (per curiam) (approving use of Anders procedure in appeals from termination of parental

rights).   Counsel’s brief meets the requirements of Anders by presenting a professional

evaluation of the record demonstrating that there are no arguable grounds for reversal to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in parental-rights termination case).       Counsel has certified to this Court that he

provided Denise with a copy of the Anders brief and motion to withdraw as counsel and a notice

of her right to file a pro se brief. Appellee in this case, The Department of Family and Protective

Services, filed a response indicating that it will not file a brief unless this Court requests one or

the Department itself deems a brief necessary following Denise’s filing of a brief. Denise did

not file a brief.

                    Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record and the briefing, we find nothing that would arguably

support a meritorious appeal. We thus agree with counsel that this appeal is frivolous and

without merit.

                    We nevertheless deny counsel’s motion to withdraw. In P.M., the Supreme Court

of Texas explained that a parent’s right to counsel in termination suits extends to “all

proceedings in [the Supreme Court of Texas], including the filing of a petition for review.” See
520 S.W.3d at 27. Accordingly, counsel’s obligation to Denise has not yet been discharged. See
id. If Denise, after consulting with counsel, desires to file a petition for review, counsel should

timely file with the high court “a petition for review that satisfies the standards for an Anders

brief.” See id. at 27–28.

                                                  2
              For the reasons stated herein, we affirm the order terminating Denise’s parental

rights and deny counsel’s motion to withdraw.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: May 1, 2020




                                                3